DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed October 27, 2021 are acknowledged.
Examiner acknowledges amended claim 1.
Examiner acknowledges cancelled claims 3-5, 9-13, 15-16, 18, 27-28, 31-34 and 36-162.
Examiner acknowledges newly added claims 163-198.
The rejection of claims 1, 2, 6, 8, 10, 14, 17, 19, 22, 24-26, 29-30 and 53 under 35 U.S.C. 102(a)(2) as being anticipated by Tierney et al., U.S. Pre Grant Publication 2019/0048500 is overcome by Applicant’s amendment.
The rejection of claims 1, 2, 10, 17, 19, 21-23 and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Gurijala et al., WO2018/175134 is overcome by Applicant’s amendment.
The rejection of claims 10-11, 17, 19-25, 30 and 35 under the grounds of nonstatutory double patenting as being unpatentable over claims 1, 18, 24-25, 33, 35-42 and 46 of copending Application 16/924,381 is overcome by Applicant’s amendment.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 26, 177 and 196 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is not commensurate in scope with claim 1 from which it depends.  Claim 1 recites carbon fibers.  Claim 14 recites natural fibers.  It is unclear if the discontinuous fibers are carbon fibers, natural fibers or a combination of carbon and natural fibers.  For purposes of examination, Examiner is interpreting the claim to refer to a combination of carbon and natural fibers.
	Claim 26 is not commensurate in scope with claim 1 from which it depends.  Claim 1 recites a fiber volume of at least 30 vol%.  Claim 26 recites that the composite comprises at least 20% of plurality of fibers by volume.  For purposes of examination, Examiner is interpreting the claim to refer to a fiber volume of at least 30 vol%.
	Claim 177 is not commensurate in scope with claim 163 from which it depends.  Claim 163 recites a fiber volume of at least 30 vol%.  Claim 177 recites that the composite comprises at least 20% of plurality of fibers by volume.  For purposes of examination, Examiner is interpreting the claim to refer to a fiber volume of at least 30 vol%.
	Claim 196 is not commensurate in scope with claim 181 from which it depends.  Claim 181 recites a fiber volume of at least 30 vol%.  Claim 196 recites that the composite comprises at least 20% of plurality of fibers by volume.  For purposes of examination, Examiner is interpreting the claim to refer to a fiber volume of at least 30 vol%.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 181-185, 187-189 and 191-198 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gurijala et al., WO2018/175134.
	Regarding claims 181-182, 192, 196 Gurijala discloses a composite comprising discontinuous agents such as fibers that are positioned within a substrate.  Page 3, lines 4-5 that the composite comprises at least 20 vol% of the discontinuous agents.  Page 4, lines 7-8 discloses that the discontinuous agents are substantially aligned.  Page 15, lines 3-6 discloses that a binder binds the discontinuous agents and the continuous fibers [substrate – page 8, line 12] in position within the composite.  

	Regarding claim 183, page 8 discloses that the continuous fibers forming the substrate can include nylon [thermoplastic – polyamide].

	Regarding claim 184, page 15, lines 3-17 discloses that the binder can include a binder such as nylon, polyetheretherketone (PEEK), polycarbonate, acrylonitrile polyphenylene sulfide.

	Regarding claim 185, page 12, lines 7-9 discloses that the discontinuous agents can include carbon fibers.

	Regarding claim 187, page 12, lines 7-12 discloses that the discontinuous agents can include natural fibers.

	Regarding claims 188-189, page 13, lines 13-23 discloses that the discontinuous agents can be coated.  Applicant’s claim is not specific to the sizing.

	Regarding claim 191, page 17, line 34 to page 18, line 2 that a magnetic field can be applied at a magnetic field strength of 10 T.

	Regarding claim 193, page 16, lines 17-18 discloses magnetic particles adsorbed onto the discontinuous agents.

	Regarding claims 194-195, page 13, lines 25-26 discloses that particles may coat some or all of the discontinuous agents.  Page 14, lines 3-7 discloses that the particles can be non-magnetic particles.  

	Regarding claim 197, page 6, lines 19-21 discloses that the composite can be rolled.

	Regarding claim 198, page 2, lines 25-35 discloses that the substrate comprises a plurality of plies.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 181 and 182 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24-25, 36, 38 and 42 of copending Application No. 16/924,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both co-pending applications recite an article comprising a substrate and a plurality of discontinuous fibers contained within at least a portion of the substrate wherein the plurality of discontinuous fibers is substantially aligned at a fiber volume fraction of at least 30 vol% within the entire composite, wherein the discontinuous fibers comprise carbon fibers having a carbon content greater than 94% and a modulus of at least 200 GPa.

	The claims in both co-pending applications recite an article comprising a composite comprising a substrate and a plurality of discontinuous fibers contained within at least a portion of the substrate wherein the plurality of discontinuous fibers is substantially aligned a fiber volume fraction of at least 30 vol% within the entire substrate, and wherein the composite further comprises a binder binding the substrate and the plurality of discontinuous fibers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 163-180 are allowed.  Applicant claims an article comprising a composite comprising a substrate and a plurality of discontinuous fibers contained within at least a portion of the substrate, wherein a plurality of discontinuous fibers is substantially aligned at a fiber volume fraction of at least 30 vol% within the entire composite, and wherein the discontinuous fibers have an anisotropic diamagnetic response in response to a magnetic field.  The closest prior art, Gurijala et al., WO2018/175134, teaches a composite comprising discontinuous agents such as fibers that are positioned within a substrate.  Page 3, lines 4-5 that the composite comprises at least 20 vol% of the discontinuous agents.  Page 4, lines 7-8 discloses that the discontinuous agents are substantially aligned.  Page 15, lines 3-6 discloses that a binder binds the discontinuous agents and the continuous fibers [substrate – page 8, line 12] in position within the composite.  Gurijala fails to teach or suggest that the discontinuous fibers have an anisotropic diamagnetic response in response to a magnetic field. 

Claims 1, 6, 8, 17, 19, 20-25, 29-30, 35, 186 and 190 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims an article comprising a composite comprising a substrate and a plurality of discontinuous fibers contained within at least a portion of the substrate, wherein the plurality of discontinuous fibers is substantially aligned at a fiber volume fraction of at least 30 vol% within the entire composite and wherein the discontinuous fibers comprise carbon fibers having a carbon content greater than 94% and a modulus of at least 200 GPa, further including the limitations of claims 6, 8, 17, 19, 20-25, 29-20 and 35.  The prior art does not provide for the limitations of claims 6, 8, 17, 19-25, 29-30 and 35.
	Applicant claims an article comprising a composite comprising a substrate and a plurality of discontinuous fibers contained within at least a portion of the substrate wherein the plurality of discontinuous fibers is substantially aligned at a fiber volume of at least 30 vol% within the composite, and wherein the composite further comprises a binder binding the substrate and the plurality of discontinuous fibers as recited in claim 181, further including carbon fibers having a carbon content greater than 94% and a modulus of at least 200 GPa as recited in claim 186.  	Also, Applicant claims an article comprising a composite comprising a substrate and a plurality of discontinuous fibers contained within at least a portion of the substrate wherein the plurality of discontinuous fibers is substantially aligned at a fiber volume of at least 30 vol% within the composite, and wherein the composite further comprises a binder binding the substrate and the plurality of discontinuous fibers as recited in claim 181, further including the discontinuous fibers having an anisotropic diamagnetic response in response to a magnetic field as recited in claim 190.  The closest prior art, Gurijala et al., WO2018/175134, teaches a composite comprising discontinuous agents such as fibers that are positioned within a substrate.  Page 3, lines 4-5 that the composite comprises at least 20 vol% of the discontinuous agents.  Page 4, lines 7-8 discloses that the discontinuous agents are substantially aligned.  Page 15, lines 3-6 discloses that a binder binds the discontinuous agents and the continuous fibers [substrate – page 8, line 12] in position within the composite.  Gurijala fails to teach or suggest carbon fibers having a carbon content greater than 94% and a modulus of at least 200 GPa.  Gurijala fails to teach or suggest that the discontinuous fibers have an anisotropic diamagnetic response in response to a magnetic field. 

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786